DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henschen (US 3,697,925) in view of Godefroy et al. (US 7,001,205).  
Regarding claim 1, Henschen discloses a connector, comprising: a flat flexible cable (2) having an insulation material (6, 9) and a plurality of conductors (4) exposed in a window (30) extending through (at least part of) the insulating material; and a connector including: a housing portion (32) having a retention section (left side in Fig. 6) and a crimping section (right side in Fig. 6), the retention section has a plurality of terminal receiving passageways; the crimping section is monolithically formed in a single piece with the retention section, and has a securing element (18, see discussion in the Response to Arguments) extending through an opening in the insulation material of the flat flexible cable outside the window bottom of 6); and a plurality of terminals (10) each having a contact portion (14) held in one of the plurality of terminal receiving passageways and a crimping portion (16, 20) exposed in the crimping section (right side on Fig. 7), the conductors (4) are each crimped in the crimping portion of one of the plurality of terminals, the crimping section has a base with a plurality of voids (openings right side of 40, Fig. 6) extending though the base (in a longitudinal direction), the crimping portion of each of the terminals is aligned with one of the voids in a height direction (Fig. 7, vertically).  
Henschen discloses substantially the claimed invention except for the voids extending from an exterior surface to an interior surface of the base.  Godefroy teaches (in Fig. 2) a crimping section of a housing (14) having a base (16) with a plurality of voids (not labeled, at 18) extending through the base in a height direction perpendicular to a longitudinal direction of the terminal from an exterior surface (bottom) of the base through to an interior surface of the base, the crimping portion of each of the terminals is aligned with one of the voids in the height direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use voids, as taught by Godefroy, in order to reduce the amount of material used for the based and to allow for crimping and/or inspection after the terminals are inserted in the housing.  
Regarding claim 2, Henschen discloses the crimping portions of the plurality of terminals simultaneously crimped to the plurality of conductors.  Please note that the claim describes a process of manufacturing which is incidental to the claim apparatus.  The method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  
Regarding claim 4, Henschen discloses each of the plurality of terminals having a piercing portion (18) extending through and secured to the insulation material of the flat flexible cable, the piercing portion of each of the terminals is aligned with one of the voids in the height direction.  
Regarding claim 5, Henschen discloses the crimping section has a securing element (18) extending through an opening in the insulation material outside of the window (bottom of 6).  

Claims 6-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henschen in view of Hickox (US 6,007,371) and Onuma (US 6,572,398).
Regarding claim 6, Henschen discloses a connector, comprising: a flat flexible cable (2) including a plurality of segments (side ends and middle) each having an insulation material (6, 9) and a plurality of conductors (4) embedded in the insulation material, the plurality of conductors are exposed in a window (30) extending through a portion of the insulation material in each of the segments, the insulation material is entirely removed in the window (at 30, i.e. space that defines the window has not insulation material); and a connector including an inner housing portion (32) having a crimping section and a retention section with a plurality of terminal receiving passageways; and a plurality of terminals (10) each having a contact portion held in one of the plurality of terminal receiving passageways and a crimping portion exposed in the crimping section, the plurality of conductors are each crimped in the crimping portion of one of the plurality of terminals in the inner housing portion, the crimping portion of each of the plurality of terminals directly contact one of the conductor in the window.  
Hickox teaches a connector (Fig. 1) for a flat flexible cable, comprising: an inner housing including a first inner housing portion (center 14) and a pair of second inner housing portions (left and right 14) separate from the first inner housing portion; a11 7791944.1Attorney Docket No.: 21334-3004 (TE-02929 US)plurality of segments (25) of the flat flexible cable (16) being disposed in the first inner housing and the pair of second inner housing portions.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the crimping connection of Henschen in the connector arrangement of Hickox, in order to provide a larger number of connection lines in a smaller horizontal profile.  
Onuma teaches a flat flexible cable (1) with the insulation material (5) entirely removed from a plurality of surfaces of each of the conductors (4, see Fig. 10).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to completely exposed surfaces of the conductor, as taught by Onuma, in order to ensure a reliable electrical connection.  
Regarding claim 7, Henschen, as modified by Hickox, discloses the crimping portions of the plurality of terminals in the first inner housing portion and the crimping portions of the plurality of terminals in the pair of second inner housing portions being simultaneously crimped to the plurality of conductors.  Please note that the claim describes a process of manufacturing which is incidental to the claim apparatus.  The method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  
Regarding claim 8, Henschen, as modified by Hickox, discloses the plurality of conductors are simultaneously crimped in a crimping position in which the plurality of terminals in the first inner housing portion and the plurality of terminals in the pair of second inner housing portions are positioned in a single row.  Please note that the claim describes a process of manufacturing which is incidental to the claim apparatus.  The method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  
Regarding claim 9, Hickox discloses the pair of second inner housing portions attached to the first inner housing portion in an assembled position of the inner housing in which the plurality of terminals are positioned in (at least) a pair of rows separated from one another in a direction perpendicular to a longitudinal direction of the plurality of terminals.  
Regarding claim 10, Hickox discloses the pair of second inner housing portions oriented in a position different by a 180 degree rotation between the crimping position and the assembled position.  
Regarding claim 11, Hickox discloses the first inner housing portion having a plurality of peg recesses (next to 32A/32B) on an interior surface (of the outer housing, when assembled) and the pair of second inner housing portions each have a peg (40A) on an interior surface, the peg on each of the pair of second inner housing portions engages one of the plurality of peg recesses to attach the pair of second inner housing portions to the first inner housing portion.
Regarding claim 12, Hickox discloses an outer housing (12) having an inner housing receiving passageway receiving the inner housing in the assembled position.  
Regarding claim 13, Henschen, as modified, discloses that each of the plurality of terminals has a locking feature (43) engaging a locking recess (in front of 42) of the retention section to hold the plurality of terminals in a locking position in each of the first inner housing portion and the pair of second inner housing portions.  
Regarding claim 16, Hickox discloses the first inner housing portion and the pair of second inner housing portions each have a retention protrusion (front) positioned on an exterior surface of the retention section in the assembled position.  
Regarding claim 17, Hickox discloses the retention protrusion on each of the first inner housing portion and the pair of second inner housing portions engages a catching recess (space inside latch) of the outer housing to retain the inner housing in the assembled position in the outer housing.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henschen in view of Hickox and Onuma, and further in view of Hiroki et al. (US 10,756,463).  
 Regarding claim 14, Hiroki teaches the contact portion (41) of each of the terminals protrudes beyond a mating end of the inner housing portion in the locking position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the contact portions protruding from the mating end of the housing, as taught by Hiroki, in order to provide the desired mating interface.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henschen in view of Hickox and Onuma, and further in view of Lin (US 8,215,980).  
Regarding claim 18, Lin teaches an outer housing (1) with a plurality of secondary locking mechanisms (4) pivotable with respect to the outer housing between an open position and a secondary locking position.  
Regarding claim 19, Lin teaches a wedge portion (44) of each of the secondary locking mechanisms is positioned adjacent to the plurality of terminals in either the inner housing 137791944.1Attorney Docket No.: 21334-3004 (TE-02929 US)portion (3) in the secondary locking position and prevents withdrawal of the plurality of terminals in the longitudinal direction.  
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use locking mechanism, as taught by Lin, in order to facilitate insertion and securement of the housing.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henschen (US 3,697,925) in view of Onuma (US 6,572,398).  
Regarding claim 20, Henschen discloses a connector assembly, comprising: a flat flexible cable (2) having an insulation material (6, 9) and a plurality of conductors (4) embedded in the insulation material, the plurality of conductors are exposed in a window (30) extending through a portion of the insulation material, the insulation material is entirely removed in the window (30, i.e. space that defines the window has not insulation material); and a connector including a housing portion (32) and a plurality of terminals (10), the housing portion having a retention section (left side in Fig. 6) and a crimping section (right side in Fig. 6), the retention section has a plurality of terminal receiving passageways, the plurality of terminals each having a contact portion (14) held in one of the plurality of terminal receiving passageways and a crimping portion (16, 20) exposed in the crimping section (right side on Fig. 7), the plurality of conductors exposed in the window are each crimped in the crimping portion of one of the plurality of terminals, the crimping portion (16, 60) of each of the plurality of terminals directly contact one of the conductor (4) in the window.  
Onuma teaches a flat flexible cable (1) with the insulation material (5) entirely removed from a plurality of surfaces of each of the conductors (4, see Fig. 10).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to completely exposed surfaces of the conductor, as taught by Onuma, in order to ensure a reliable electrical connection.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Henschen and Godefroy, and further in view of Kumakura (US 7,273,388).  
Regarding claim 21, Kumakura teaches (in Fig. 8) the crimping portion (13) exposed in the crimping section opposite the base in the height direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form an exposed portion, as taught by Kumakura, in order to allow visual inspection and correct positioning of the crimping portion.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied. 
In response to Applicant's arguments regarding claim 1 that the securing element 18 is not part of the housing portion, please note that the features upon which applicant relies (i.e., part of the housing) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, claim 1 only recites that the crimping section “has” a securing element.  The securing element 18 of Henschen is located in the crimping section (right side of 32 in Fig. 6, see also Fig. 7).  Accordingly, the crimping section has the securing element.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833